Exhibit 10.84

Line of Credit Agreement

Number: [bank internal reference code]

Party A: MFLEX Chengdu Co. Ltd.

Business License number: 510100400027161

Legal representative: Gow Cheng Pak

Principal office address: 8-12 Kexin Road, Comprehensive Bonded Zone, Hi- Tech

Industrial Development Zone Chengdu Sichuan China

Postal code: 611731

Deposit bank and account number: Bank of China Chengdu Development West Zone

Sub-Branch 117162966850

Telephone: 028 - 62823654

Fax: 028-87955286

Party B: Bank of China Limited Chengdu Development West Zone Sub-Branch

Legal representative: Yang Zhao Hui

Principal office address: No.7, Qingyang Road, Chengdu, Sichuan, China

Postal code: 610000

Telephone: 028-61506163

Fax: 028-61506016

In order to develop a friendly and reciprocal partnership, on the principle of
voluntary, equality, mutual benefit and good faith, through negotiation, Party A
and Party B enter into the following agreement.

Article 1 Scope of business

Party B shall grant a line of credit to Party A in accordance with this
Agreement. Party A may apply to Party B for revolving use, use at its discretion
or use in one lump sum of credit in accordance with this Agreement, and
applicable individual agreements for the purpose of processing short term loans,
corporate account overdraft, bank draft acceptance, trade financing, letter of
guarantee and undertaking capital business and other financing businesses
(collectively referred to as “Individual Financing Business”).

The business of trade financing under this Agreement (“Trade Financing
Business”) shall include opening international letter of credit, opening
domestic letter of credit, import bill advance, shipping guarantee, packing
loan, export bill purchase, discount of acceptance draft under letter of credit,
buyer’s negotiation of domestic letter of credit, seller’s negotiation of
domestic letter of credit, negotiation of domestic letter of credit and other
international and domestic trade financing business.

The business of letter of guarantee under this Agreement (“Letter of Guarantee
Business”) shall include opening letter of guarantee, standby letter of credit
and other international and domestic business of letter of guarantee.

Article 2 Types and amount of line of credit

Party B agrees to grant Party A the following lines of credit:

 

Currency:    US$ Amount:    (in letters): US$ eleven million    (in figures):
US$ 11,000,000.00



--------------------------------------------------------------------------------

The types and amount of Individual Financing Business are as follows:

 

1. Short-term loan: US$ 9million

 

2. Trade Financing Business and Letter of Guarantee Business: US$ 1million

 

3. Undertaking capital business: US$ 1million

Article 3 Use of line of credit

 

1. Within the credit period as specified under this Agreement, Party A may use
the line of credit as follows within the scope for each Individual Financing
Business as provided under this Agreement:

Revolving use, including short-term loan, Trade Financing Business and Letter of
Guarantee Business, and undertaking capital business that are described in
Article 2 under this Agreement.

In case Party A needs to use the line of credit as specified under Article 2, it
shall file an application with Party B in writing. Party B shall decide whether
and how to use the line of credit at its discretion and inform Party A in
writing.

 

2. Unless otherwise provided for, the following businesses shall not occupy the
line of credit:

 

  1) Export bill purchase where the letter of credit is consistent with the
documents;

 

  2) Negotiation or financing based on the draft or money under the export
letter of credit or domestic letter of credit accepted, honored, confirmed to
pay or guaranteed to pay by the issuing bank or confirming bank and acceptable
to Party B;

 

  3) In case Party A can provide guarantee money, government bonds, deposit
receipt issued by Party B or bank acceptance draft, letter of guarantee or
standby letter of credit acceptable to Party B, then the amount of credit
corresponding to the guarantee will not occupy the line of credit;

 

  4) Other businesses that shall not occupy the line of credit separately agreed
by the parties hereto in writing

Although businesses described in this paragraph do not occupy the line of
credit, the agreements of such businesses are still deemed as individual
agreements under this Agreement and shall be an integral part of this Agreement.
Unless otherwise agreed in individual agreements of such businesses, the
individual agreements shall be subject to this Agreement.

Article 4 Agreement needs to be signed when undertaking individual credit
business

In case Party A applies to Party A for undertaking Individual Financing Business
under this Agreement, it shall submit relevant application to Party B and/or
sign a corresponding contract/ agreement with Party B (collectively referred to
as “Individual Agreements”).

Article 5 Term of the credit

The credit term as specified under Article 2 shall run from the effective date
of this Agreement and expire on February 5, 2014.

When the credit period as specified above expires, if Party B intends to grant a
further line of credit to Party A, both parties shall, through consultations,
sign a supplementary agreement in writing, specifying the new line of credit and
its credit period. Such supplementary agreement shall be an integral part of
this Agreement and have the same legal effect as this Agreement. Matters not
covered therein shall be governed by this Agreement.



--------------------------------------------------------------------------------

The expiration of the credit period shall not affect the legal effect of this
Agreement or cause the termination of this Agreement. Both parties shall
continue to undertake the Individual Financing Businesses undertaken under this
Agreement before the expiration of the credit period subject to the provisions
of this Agreement and applicable Individual Agreements and perform their
obligations incurred before the expiration of the credit period.

Article 6 Preconditions for individual credit business

To undertake Individual Financing Business, Party A shall meet the following
conditions upon Party B’s request:

 

1. Reserve and sign related documents, bills, seals, list of related personnel
and sample of signature of the company with Party A and complete related
documents;

 

2. Establish necessary account for undertaking Individual Financing Business;

 

3. Have effectively furnished guarantee as provided by this Agreement and
Individual Agreements;

 

4. Other preconditions for undertaking this business as provided by Individual
Agreements.

Article 7 Guarantees

Both parties agree that the credit line offered by Party B to Party A under this
Agreement is based on party A’s credibility.

Article 8 Representations and warranties

Party A hereby makes the following representations:

 

1. Party A is a company legally registered and validly existing and has the full
capacity for civil right and capacity to execute and perform this Agreement;

 

2. Party A executes and performs this Agreement and Individual Agreements out of
its own will. It has obtained legal and valid authorization in accordance with
the requirement of its Articles of Association or other internal management
documents and will not violate any other agreements, contracts or other legal
documents binding on Party B by doing so. Party A has obtained or accomplished
or will obtain or accomplish all related approval, permit, filing or
registration necessary for the execution and performance of this Agreement;

 

3. All documents, financial statements, vouchers and other data provided to
Party B by Party A under this Agreement and Individual Agreements are true,
complete, accurate and effective;

 

4. The transaction background of the business that Party A applies to Party B
for undertaking is true and legal and has not been used for money laundering and
other illegal purposes;

 

5. Party A has not concealed any material matters that may affect the financial
position and capacity to perform this Agreement of Party A from Party B.

 

6. Party A shall provide environmental assessment report to Party B. Party A
promises that the operations shall comply with Chinese laws and local
regulations. If there is any material environmental issues attributed to Party
A’s operations, Party A shall take remedial measures timely.

Party A hereby warrants that:

 

1. It will submit its financial statements (including but not limited to annual
reports, quarter reports and monthly reports) and other related documents to
Party B regularly or in a timely manner according to the requirements of Party
B;



--------------------------------------------------------------------------------

2. It will accept and coordinate with Party B’s examination and supervision on
its use of the line of credit and related production, operation and financial
activities;

 

3. Party A will inform Party B in a timely manner in case of any circumstances
that may materially affect the financial position and capacity to perform this
Agreement of Party A , including but not limited to, any forms of division,
merger, joint operation, joint venture or cooperation with foreign businessman,
contracted management, restructuring, reform, IPO and any other changes in the
mode of operation, reduction of registered capital, transfer of significant
assets or shareholding, significant liabilities, any significant liabilities
newly created upon the collateral, sealing up of the collateral, dissolution,
cancellation, filing or being filed for bankruptcy or involving any significant
suit or arbitration;

 

4. Party A authorizes that Party B to access to the “Tax and Invoice Control
System for Enterprises” to check Party A’s relevant information during the term
of this Agreement, and Party A shall give necessary support and assistance.
Party B undertakes that Party B shall not reveal the information mentioned above
to any third party (Bank of China and its branches and sub-branches and
excluded) expected that the disclosure is required by laws and regulations.

 

5. Party A shall guarantee that the trade which using the credit line under this
Agreement shall be true and performed in compliance with relevant laws and
regulations.

 

6. Without consent of Party B, Party A shall not mortgage or pledge its
self-owned lands, real properties, equipment to external parties for financing
purpose. Party B shall provide an offer of line of credit under this Agreement,
which is equivalent or better than any other bank’s offer to Party A .

 

7. Party B agrees that it will deal with Party A with deposit or settlement
business in further.

 

8. Per quarter in average, the sales revenue of Party A shall not be less than
10million, the debt asset ratio shall not excess 60%, the net margin shall not
be less than 2%, the cash flow shall be positive, and the days of turnover of
receivables shall not be more than 90 days (details please refer to Party A’s
financial report). If Party A fails to meet the requirement set above, Party B
has the right to terminate this Agreement unilaterally.

Article 9 Related parties of Party A in its group and the disclosure of related
transactions

The parties hereto agree that Party A is a group client as specified by Party B
subject to the Guidelines. Party A shall, subject to the provisions of Article
17 of the Guidelines, report all related transactions accounting for more than
10% of its net assets to Party B in a timely manner, including the relationship
between the parties to the transaction, item, nature, amount of the transaction
or respective proportion and pricing policy (including transactions without any
amount or only with negligible amount).

Article 10 Breach of agreement and remedies

Any one of the following circumstances shall constitute or be deemed as breach
of this Agreement and Individual Agreements by Party A:

 

1. Party A fails to pay any sum or repay and debts to Party B according to the
provisions of this Agreement and Individual Agreements;

 

2. Party A fails to use the loans for the purpose as specified in this Agreement
and Individual Agreements;

 

3. The representations of Party A in this Agreement and Individual Agreements is
false or it breaches its warranties made in this Agreement and Individual
Agreements;

 

4. Any circumstances as specified in Article 8/Section 2/Sub-clause 3 of this
Agreement that may affect Party A’s financial position or its capacity to
perform the Agreement in the view of Party B and that Party A fails to provide
new guarantee according to the provisions of this Agreement;



--------------------------------------------------------------------------------

5. Party A terminates its operation, dissolves, is cancelled or goes bankruptcy;

 

6. Party A breaches other provisions of this Agreement and Individual Agreements
regarding the rights and obligations of related parties;

Under any of the events of breach as mentioned above, Party B is entitled to
take the following measures respectively or at the same time according to actual
circumstances:

 

1. Request Party A to correct their breach within a fixed period of time;

 

2. Reduce, suspend or terminate the line of credit granted to Party A in whole
or in part;

 

3. Suspend or terminate in whole or in part the acceptance of Party A’s business
application under this Agreement and Individual Agreements or other agreements
between Party A and Party B; to suspend or terminate in whole or in part the
granting and processing any outstanding loans, trade financing and letter of
guarantee;

 

4. Declare immediate expiration or maturity in whole or in part of this
Agreement and Individual Agreements, the principal and interests of any
outstanding loans, funds of trade financing and money advanced for the letter of
guarantee and other accounts payable;

 

5. Terminate or cancel this Agreement, or terminate or cancel Individual
Agreements or other agreements between Party A and Party B in whole or in part;

 

6. Claim compensation against Party A for the direct losses arising from Party
A’s breach of this Agreement; or

 

7. With a prior written notice to Party A, deduct the amount from Party A’s
account established in Party B to offset Party A’s debts to Party B in whole or
in part. Any immature sum in such account shall be deemed to mature ahead of
schedule; in case of difference between the currency of the account and Party
B’s currency of account, the amount deducted shall be converted according to the
rate for exchange settlement and sales then applicable to Party B.

Article 11 Reservation of rights

The failure of either party to exercise its right under this Agreement and
Individual Agreements in whole or in part, or require the performance by the
other party of its right and obligations in whole or in part, shall not
constitute a waiver of such right, obligations or responsibilities by such
party.

One party’s consent to any allowance, grace or delay to exercise the right under
this Agreement and Individual Agreements by the other party shall not affect any
right that should be entitled to under this Agreement and Individual Agreements
or any applicable laws and regulations and shall be deemed as its waiver of such
right.

Article 12 Alteration, modification, termination and partial invalidity

Through mutual agreement, the parties hereto may alter or modify this Agreement
in writing. Any alterations or modifications to this Agreement shall be an
integral part of this Agreement.

Unless otherwise provided by the laws and regulations or the parties hereto,
this Agreement shall not be terminated before all the rights and obligations
under this Agreement and Individual Agreements have been fulfilled.

Unless otherwise provided by the laws and regulations or the parties hereto, the
invalidity of any provisions of this Agreement shall not affect the legal effect
of other provisions.



--------------------------------------------------------------------------------

Article 13 Governing laws and settlement of disputes

Unless otherwise agreed by the parties hereto, this Agreement and Individual
Agreements shall be governed by the laws of the People’s Republic of China.

Unless otherwise agreed by the parties hereto, after this Agreement and
Individual Agreements go into effect, all disputes arising in connection with or
in the execution and performance of this Agreement and Individual Agreements
shall be settled by both parties through negotiation. In case no settlement can
be reached, either party may bring a lawsuit in the People’s Court where Party B
or other Bank of China entity exercising rights and obligations subject to this
Agreement and Individual Agreements is domiciled.

During the period of the settlement of dispute, if such dispute doesn’t affect
the fulfillment of other clauses of this Agreement and Individual Agreements,
such clauses shall continue to be fulfilled.

Article 14 Annex

The following annexes, other annexes as commonly confirmed by the parties hereto
and the Individual Agreements shall be an integral part of this Agreement and
have the same legal effect as this Agreement. If there is any conflict between
this Agreement and Individual Agreements, Individual Agreements shall prevail.

Annex 1: Matters regarding the Opening of International Letter of Credit

Annex 2: Matters regarding the Opening of Letter of Guarantee/Standby Letter of
Credit

Article 15 Miscellaneous

 

1. Without written consent of Party B, Party A shall not transfer any of its
rights and obligations under this Agreement and Individual Agreements to any
third party.

 

2. If, due to the business needs, Party B needs to entrust other Bank of China
entity to perform its rights and obligations under this Agreement and Individual
Agreements, Party A will agree to it. The Bank of China entity entrusted by
Party B shall have the right to exercise all rights under this Agreement and
Individual Agreements and to bring lawsuits in court or submit disputes to
arbitration body for arbitration under this Agreement and Individual Agreements.

 

3. Without prejudice to other provisions of this Agreement and Individual
Agreements, this Agreement shall be legally binding on the parties hereto and
their successors and assignees by law.

 

4. Unless otherwise agreed herein, the parties hereto specify the address
provided herein is their respective mailing and contact address and promise to
inform the other party in writing in a timely manner in case of any change in
their mailing and contact address.

 

5. The headings and description of business contained herein are for convenience
of reference only and are not to be used in the interpretation of the clauses of
this Agreement and the rights and obligations of the parties hereto.

 

6. If due to the change of stipulation of laws, regulations and regulatory
requirements, or the requirements of regulatory authorities, Party B fails to
fulfill this agreement or fulfill its rights and obligations in accordance with
this Agreement, and Party B has the rights to terminate or change the
fulfillment of this Agreement or Individual Agreements, according to the change
of stipulations of laws, regulations and regulatory requirements, or the
requirements of regulatory authorities. Party B shall be exempted from the
responsibilities from the termination or change of this Agreement due to the
above mentioned reasons which cause Party B’s failure to fulfill or perform in
accordance with this Agreement,.



--------------------------------------------------------------------------------

Article 16 Effectiveness

This Agreement shall go into effect from the date of execution hereof by the
legal representatives, principals or authorized representatives of the parties
hereto.

This Agreement is made in 2 copies; 1 copy to be held by the parties hereto
respectively with equal legal effect.

 

Party A: MFLEX Chengdu Co. Ltd.     Party B: Bank of China Limited Chengdu
Development West-zone Sub-branch

Authorized Representative (signature):

 

 /s/ Gow Cheng Pak

   

Authorized Representative (signature):

 

 /s/ Yang Zhao Hui

Gow Cheng Pak     Yang Zhao Hui Date:             March 1, 2013  
                             Date:             March 1, 2013



--------------------------------------------------------------------------------

Annex 1: Matters regarding the Opening of International Letter of Credit

 

1. If it has any difference between this attachment and the Line of Credit
Agreement (hereinafter referred to “the Agreement”), the former shall be
controlling.

 

2. Party A which desires to apply to Party B for opening letter of credit shall
meet with all the preconditions set forth in the Agreement.

 

3. Party A shall agree that Party B will handle all matters under letter of
credit pursuant to the Uniform Customs and Practice for Documentary Credit made
by the International Chamber of Commerce (¨UCP500/¨UCP600, similarly hereafter),
and Party A shall be responsible for all the obligations and liabilities
thereof.

 

4. Opening and amendment of letter of credit:

 

  I. If Party B accepts the application of opening letter of credit from Party
A, it shall open the letter of credit in accordance with the Application of
Opening International Letter of Credit which is provided by Party A, and the
letter of credit opened by Party B shall be final.

 

  II. Party B shall be entitled to demand Party A to provide all relative
documents or files such as commercial contract etc. However, it shall not
interpreted that Party B shall be responsible to open letter of credit in
accordance with such documents or files.

 

  III. If Party A desires to amend the letter of credit, it shall provide the
Application of Amending International Letter of Credit to Party B. Party A shall
agree that Party B will handle all matters in connection with amendment under
the letter of credit pursuant to the Uniform Customs and Practice for
Documentary Credit mentioned above, and it shall be responsible for all the
obligations and liabilities thereof. The amendment shall be binding on Party A
once it has been sent out.

 

  IV. Party B shall have sole discretion on the amendment of letter of credit.
It shall be entitled to refuse the application of amendment provided by Party A
or offer its suggestion on amending content. The amendment of letter of credit
shall refer to amount, currency, interest rate and term etc. If Party B
considers in its opinion that the amendment will increase Party A’s obligation,
Party B shall be entitled to require Party A to add more deposit, or to provide
the highest amount of guarantee, or guarantees in other forms. Otherwise Party B
shall be entitled to refuse Party A’s application of amendment.

 

  V. The amendment of letter of credit shall not change the other rights and
obligations of Party A under the Agreement and this attachment.

 

  VI. The contents in connection with letter of credit of the Application of
Opening International Letter of Credit and the Application of Amending
International Letter of Credit shall be written in English. All liabilities
arising from the ambiguity due to unclear writing or semantic ambiguity shall be
borne by Party A.

 

  VII. Party A shall pay to Party B in time all expenses arising from opening
and amending letter of credit (including bank charge which is rejected by
overseas beneficiary), and the expenses shall be calculated as per Party B’s
provisions.

 

5. Outward payment under letter of credit:

 

  I. Party A, on its receipt of Party B’s notice on documents’ arrival during
the term of letter of credit, shall notify Party B about its treating comment on
such documents within the time set forth in such Party B’s notice, otherwise
Party A shall be deemed that it won’t refuse payment on such documents and will
agree Party B to make outward payment/acceptance/undertaking payment; in the
event that Party A notifies Party B that it agrees and accepts such documents
within the time set forth in such Party B’s notice, and Party B agrees Party A’s
treating comment on such documents, Party B may make outward
payment/acceptance/undertaking payment;. Party A shall deposit the amount to be
paid in accordance with the provisions of the Application of Opening
International Letter of Credit.



--------------------------------------------------------------------------------

In the event that Party A notifies Party B that it agrees and accepts such
documents, while Party B does not agree Party A’s treating comment on such
documents, Party B, only on the base that whether such documents are compliant
or not, shall be entitled to decide solely whether to refuse outward payment or
not; in the event that Party A agrees to pay full deposit or provide other
guarantee on payment, Party B shall be entitled to release its right to refuse
outward payment or retain such right, as the case may be.

 

  II. In the event that Party A considers such documents have noncompliant
points and requires Party B to refuse outward payment/acceptance/undertaking
payment within the time set forth in Party B’s notice on documents’ arrival,
Party A shall specify all the incompliant points at a time, and provide a
statement on reasons for refusing payment in duplicate which has been affixed
with the preserved seal of Party A. In regard with the noncompliant points
specified by Party A on the statement on reasons for refusing payment, Party B
shall be entitled to deem such points as all the noncompliant points provided by
Party A on such documents. In the event that Party B agrees all the incompliant
points provided by Party A, Party B may refuse to make outward payment; in the
event that Party B examines and considers that the noncompliant points provided
by Party A are not brought into existence in accordance with the international
usage, or such noncompliant points are not material and cannot comprise the
reasons for refusing payment, Party B shall be entitled to decide to make
outward payment/acceptance/undertaking payment, and make the outward payment
directly by the amount deposited by Party A for payment. Party A shall bear all
the obligations and liabilities thereof.

 

  III. In the event that the amount deposited by Party A for payment is not
enough and it makes Party B advance for due payment, Party A shall pay off such
debt. The interest rate and interest of the advanced money shall be referred to
the provisions of relative applications.

 

6. Additional commitment:

In order to operate transactions under this attachment, besides the provisions
of the Agreement, Party A shall make hereby additional commitment to Party B as
follow:

 

  I. In the event that the import and export commercial contract is changed in
connection with the letter of credit after such letter of credit has been
opened, Party A shall notify Party B immediately in writing form;

 

  II. After Party B pays advance or makes acceptance or undertakes to pay, Party
B shall have the rights to handle the whole set of documents/goods under the
letter of credit, or other security interests or rights and interests in
property which may be owned in accordance with any applicable laws and/or
regulations. In the event that the rights to handle the whole set of
documents/goods shall be owned by Party A in accordance with the applicable laws
and/or regulations or the award of court or arbitral authority with
jurisdiction, Party A shall agree to transfer unconditionally such rights to
Party B to the extent of the applicable laws, and recognize all the acts or
omissions on documents/goods taken by Party B. In the event that the rights to
handle the whole set of documents/goods shall be owned by Party B in accordance
with the applicable laws and/or regulations or the award of court or arbitral
authority with jurisdiction, Party B shall retain such rights until Party A
retires documents or pays off the advances of Party B.

In regard with usage draft which has been accepted by Party B or the deferred
payment which has been confirmed by Party B, Party A shall not require Party B
in any reason to stop such payment, and to the extent of laws release its right
to apply to the People’s Court in any reason for freezing all payments under the
letter of credit or submit an appeal to the People’s Court in any reason for
requiring to stop such payments.

 

  III.

Party B assumes no liability or responsibility for the consequences arising out
of delay, loss in transit, mutilation or other errors arising in the
transmission of any messages or delivery of letters



--------------------------------------------------------------------------------

  or documents, when such messages, letters or documents are transmitted or sent
according to the requirements stated in the letter of credit, or when Party B
may have taken the initiative in the choice of the delivery service in the
absence of such instructions in the letter of credit.

 

7. Other details in connection with operating the transactions under this
attachment shall be referred to the provisions of The Application of Opening
International Letter of Credit and the Application of Amending International
Letter of Credit.



--------------------------------------------------------------------------------

Annex 2: Matters regarding the Opening of Guarantee/ Standby Letter of Credit

 

1. If it has any difference between this attachment and the Line of Credit
Agreement (hereinafter referred to “the Agreement”), the former shall be
controlling.

 

2. Party A which desires to apply to Party B for opening letter of
guarantee/standby letter of credit shall meet with all the preconditions set
forth in the Agreement.

 

3. The opening and amending of letter of guarantee/standby letter of credit:

 

  I. If Party B accepts the application of opening letter of guarantee/standby
letter of credit from Party A, it shall open the letter of guarantee/standby
letter of credit in accordance with the provisions of both parties.

 

  II. The details of the letter of guarantee/standby letter of credit which has
been opened by Party B on Party A’s application shall be referred to the
Application of Opening Letter of Guarantee/Standby Letter of Credit provided by
Party A, and the letter of guarantee/standby letter of credit opened by Party B
shall be final.

 

  III. If Party A desires to amend the letter of guarantee/standby letter of
credit, it shall provide the Application of Amending Letter of Guarantee/Standby
Letter of Credit to Party B.

 

  IV. The amendment of letter of guarantee/standby letter of credit shall refer
to amount, currency, interest rate and term or other provisions which shall be
added necessarily in Party B’s opinion, Party B shall be entitled to require
Party A to add more deposit, and/or require that the Application of Amending
Letter of Guarantee/Standby Letter of Credit of Party A shall be approved by the
counter guarantor(if applicable)with its signature on such application, or to
provide the highest amount deposit as guarantee, or in other forms as guarantee.
Otherwise Party B shall be entitled to refuse Party A’s application of
amendment.

 

  V. The amendment of letter of guarantee/standby letter of credit shall not
change the other rights and obligations of Party A under the Agreement and this
attachment.

 

4. Party A agrees that if there is any claim arising under the letter of
guarantee/standby letter of credit in the term of letter of guarantee/standby
letter of credit, after Party B examines and considers that the claiming
documents of beneficiary meet with the provisions of the letter of
guarantee/standby letter of credit, Party B shall be entitled to pay the claim
directly with the amount deposited by Party A for payment. With prior written
notice to Party A, Party B is also entitled to deducting the deposits by Party A
from the foreign currency or RMB accounts opened with Party B.

In the event that the amount deposited by Party A for payment is not enough and
it makes Party B advance for claimed payment, Party A should reimburse Party B,
and Party A shall pay the interest which will be calculated from the date which
Party B advances for such claimed payment to the date which Party A pays off
actually its debt, and the interest rate of the advance shall be referred to the
provisions of the Application of Opening Letter of Guarantee/Standby Letter of
Credit.

 

5. In order to operate transactions under this attachment, besides the
provisions of the Agreement, Party A shall make hereby additional commitment to
Party B as follow:

 

  I. In the event that the letter of guarantee/standby letter of credit is
opened or transmitted through other bank, Party A shall agree to undertake all
the risks arising from that Party B opens or transmits again the aforesaid
letter of guarantee/standby letter of credit to such other bank.;

 

  II. In the event that there is any execution, amendment, change or termination
etc. of basic contract and basic transaction on which the letter of
guarantee/standby letter of credit bases and such condition mentioned above will
impact on the guarantee liability of Party B, Party A shall notify Party B
immediately;

 

  III. Party A shall cooperate with Party B to handle the relative procedures
about fulfilling agreement under outward guarantee.



--------------------------------------------------------------------------------

  IV. Party B assumes no liability or responsibility for the consequences
arising out of delay, loss in transit, mutilation or other errors arising in the
transmission of any messages or delivery of letters or documents, when such
messages, letters or documents are transmitted or sent according to the
requirements stated in the letter of credit, or when Party B may have taken the
initiative in the choice of the delivery service in the absence of such
instructions in the letter of credit.

 

  V. If the letter of guarantee/standby letter of credit has not specified a
date on which such letter will cease to be effective, or that it is applicable
to foreign laws or practices, or such letter has not specified the guaranteed
amount etc., Party A shall agree to indemnify Party B against all risks,
liabilities and losses thereof.

 

6. Other details in connection with operating the transactions under this
attachment shall be referred to the provisions of the Application of Opening
Letter of Guarantee/Standby Letter of Credit and the Application of Amending
Letter of Guarantee/Standby Letter of Credit.